DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/22/2020 and 07/30/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claims 1, 3, 8 and 17 are objected to because of the following informalities:
In claim 1 line 10, “in response to the detecting the” should be –in response to detecting the--.
In claim 3 line 2, “type-C CC terminal” should be –type-C configuration channel (CC) terminal--.
In claim 8 line 6, “suppling source power” should be –supplying source power--.
In claim 17 line 8, “suppling, in response to” should be –supplying, in response to--.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter. The claims fail to place the invention squarely within one statutory class of invention. Based on the broadest reasonable interpretation of the term "computer-readable recording medium that stores", the term is not limited to non-transitory computer readable storage media, and can include transitory media. The transitory media generally stores data/information in form of signals. Signals are form of energy. As such, the claim is drawn to a form of energy and/or signal per se. Energy is not one of the four categories of invention and therefore these claims are not statutory. Energy is not a series of steps or acts and thus is not a process. Energy is not a physical article or object and as such is not a machine or manufacture. Energy is not a combination of substances and therefore not a composition of matter. Signal per se does not appear to be a process, machine, manufacture or composition of matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wood (US20170293347A1).
Regarding claim 1, Wood teaches an apparatus protection device (i.e. intelligent power dongle 300) (fig.3), comprising: a first connection terminal unit (i.e. device connector 318) (fig.3) which is configured to be connectable with an electronic apparatus (i.e. device 317) (fig.3) to be protected by using a predetermined interface ([0020], USB Type-C connector); and a second connection terminal unit (i.e. power connection 316) (fig.3) which is configured to be connectable with an unknown device (i.e. power adapter 315) (fig.3); a detection terminal (i.e. control channel connection 394) (fig.3) configured to detect that the unknown device is connected to the apparatus protection device via mating terminals of the second connection terminal unit ([0024], intelligent dongle detects whether 19.5 V is present via the VCC signal 
Regarding claim 2, Wood teaches the apparatus protection device of claim 1, where the predetermined interface is a USB (Universal Serial Bus) type-C interface ([0020], USB Type-C connector).
Regarding claim 3, Wood teaches the apparatus protection device of claim 2, where the detection terminal is a USB type-C CC terminal (i.e. control channel connection 394) (fig.3).
Regarding claim 4, Wood teaches the apparatus protection device of claim 1, where the detection terminal is connected to a protection circuit (i.e. resistor 332) (fig.3) (detection terminal 394 is connected to resistor 332 via control circuit 320) which protects the electronic apparatus from overvoltage ([0022], provides an electro static discharge (ESD) protection function).
Regarding claim 5, Wood teaches the apparatus protection device of claim 1, further comprising a function device unit (i.e. control unit 320) (fig.3) which is configured to be connected to the data communication terminal of the first connection terminal unit ([0021], relays power supply identification (PSID) information to the device).
Regarding claim 6, Wood teaches the apparatus protection device of claim 5, where the function device unit is configured to perform data communication with the electronic 
Regarding claim 7, Wood teaches the apparatus protection device of claim 1, where the apparatus protection device is a dongle device (i.e. intelligent power dongle 300) (fig.3) which is configured to be detachable relative to the electronic apparatus ([0017], intelligent power dongle 156 which in turn may be coupled to a power source 158).
Regarding claim 8, the method is rejected for the same reasons as stated in claim 1. Wood further teaches a power supply terminal (i.e. VCC) (fig.3).
Regarding claim 9, Wood teaches the method of claim 8, where the first connection terminal unit is configured to be connectable with the electronic apparatus using a predetermined interface ([0020], USB Type-C connector).
Regarding claim 10, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 11, Wood teaches the method of claim 9, further comprising detecting that the unknown device is connected to the protection device via mating terminals of the second connection terminal unit ([0024], intelligent dongle detects whether 19.5 V is present via the VCC signal connection).
Regarding claim 12, Wood teaches the method of claim 9, where the protection device includes the power supply terminal and a detection terminal configured to detect the unknown device ([0024], intelligent dongle detects whether 19.5 V is present via the VCC signal connection).
Regarding claim 13, Wood teaches the method of claim 12, further comprising, in response to the detecting the unknown device ([0024], If the device is intelligent power compliant, then the intelligent power dongle enters a higher voltage power state (e.g., DDM2 or DDM6)), cutting off the data communication terminal in the first connection terminal unit of the predetermined interface ([0024], If the device is not intelligent power compliant, then the intelligent power dongle remains in the 5V state).
Regarding claim 14, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 15, the method is rejected for the same reasons as stated in claim 5.
Regarding claim 16, the method is rejected for the same reasons as stated in claim 7.
Regarding claim 17, the product is rejected for the same reasons as stated in claim 8. Wood further teaches a computer program product (i.e. information handling system 100) (fig.1) including a computer-readable recording medium (i.e. disk storage 106) (fig.1) that stores a program (i.e. operating system (OS) 116) (fig.1) executable by a processor (i.e. processor 102) (fig.1).
Regarding claim 18, the product is rejected for the same reasons as stated in claim 11.
Regarding claim 19, the product is rejected for the same reasons as stated in claim 13.
Regarding claim 20, the product is rejected for the same reasons as stated in claim 14.

Claims 1, 8 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powers (US20140337558A1).
Regarding claim 1, Powers teaches an apparatus protection device (i.e. apparatus 20) (fig.1A), comprising: a first connection terminal unit (i.e. mediation module 50) (fig.1A) which is 
Regarding claim 8, the method is rejected for the same reasons as stated in claim 1. Powers further teaches a power supply terminal (i.e. power supply 40) (fig.1A).
Regarding claim 17, it is rejected for the same reasons as stated in claim 8. Powers further teaches a computer program product ([0066], network module …pushbutton 76) including a computer-readable recording medium ([0067], may be embodied as software, firmware, hardware or any combination thereof) that stores a program (i.e. memory 92) (fig.1B) executable by a processor (i.e. processor 88) (fig.1B).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













	/THIENVU V TRAN/                                                                  Supervisory Patent Examiner, Art Unit 2839